COLE CREDIT PROPERTY TRUST III, INC. SUPPLEMENT NO. 6 DATED FEBRUARY 3, 2011 TO THE PROSPECTUS DATED SEPTEMBER 22, 2010 This document supplements, and should be read in conjunction with, the prospectus of Cole Credit Property Trust III, Inc. dated September 22, 2010, Supplement No. 4 dated December 7, 2010, which superseded and replaced all prior supplements to the prospectus, and Supplement No. 5 dated December 21, 2010. Unless otherwise defined in this supplement, capitalized terms used in this supplement shall have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: the status of the offering of shares of Cole Credit Property Trust III, Inc.; update to the advisor’s management team; redemption requests— Uniform Commercial Code search; recent real property investments; placement of debt on certain real property investments; and potential real property investments. Status of Our Public Offering Our follow-on offering of shares of our common stock was declared effective by the Securities and Exchange Commission on September 22, 2010, although we did not begin selling shares pursuant to our follow-on offering until after we terminated our initial public offering.Of the 275,000,000 shares registered pursuant to our follow-on offering, we are offering up to 250,000,000 shares in our primary offering and up to 25,000,000 shares pursuant to our distribution reinvestment plan. As of January 31, 2011, we had accepted investors’ subscriptions for, and issued, 40,640,635 shares of our common stock in the follow-on offering, resulting in gross proceeds to us of approximately $404.3 million. As of January 31, 2011, we had 234,359,365 shares of our common stock remaining in our follow-on offering. Combined with our initial public offering, we had received a total of approximately $2.6 billion in gross offering proceeds as of January 31, 2011. If all of the shares we are offering pursuant to the follow-on offering have not been sold by September 22, 2012, we may extend the offering as permitted under applicable law.In no event will we extend this offering beyond 180 days after the third anniversary of the effective date, and we may terminate this offering at any time.The follow-on offering must be registered in every state in which we offer or sell shares and generally, such registrations are for a period of one year.Therefore, we may have to stop selling shares in any state in which our registration is not renewed or otherwise extended annually.We reserve the right to terminate the offering at any time prior to the stated termination date. Update to the Advisor’s Management Team The following information supplements, and should be read in conjunction with, the section captioned “Management— The Advisor” beginning on page 65 of the prospectus, and all similar disclosures appearing throughout the prospectus: The following individuals have joined our advisor as officers and key personnel: Jeffrey C. Holland, age 39, serves as executive vice president and head of capital markets of CR III Advisors.In this role, he provides strategic direction and oversees external and internal sales, marketing, broker-dealer relations, due diligence and securities operations.He also serves as executive vice president and head of capital markets of Cole Capital Advisors, Cole Capital Partners, CCPT I Advisors, CCPT II Advisors, Cole Corporate Income Advisors, Cole Advisors: Corporate Income, LLC (CACI Advisors) and Cole Advisors: Retail Income, LLC (CARI Advisors).Prior to joining Cole Real Estate Investments in December 2010, Mr. Holland held several roles at BlackRock, Inc.’s U.S. Retail division, an asset management business focused on financial advisor-intermediated distribution channels, including chief operating officer from 2008 to 2010 and co-head of product development and management from 2006 to 2008.Prior to joining BlackRock, Mr. Holland served as vice president, consulting services, for Raymond James & Associates from 2003 to 2006.Mr. Holland served at Capital Resource Advisors from 1999 to 2003, most recently as director in the Business Strategies Group.From 1996 to 1999, he worked as an engagement manager for McKinsey & Company, Inc.Mr. Holland earned a JD from Harvard Law School and a BA from the University of Puget Sound. Mitchell A. Sabshon, age 58, serves as executive vice president and chief operating officer of CR III Advisors.In this role, he is responsible for all corporate finance activities of the company.He also works on a broad range of initiatives across the Cole Real Estate Investments organization, including issues pertaining to mergers and acquisitions, portfolio strategy, asset management, fund operations and systems.He also serves as executive vice president and chief operating officer of Cole Capital Advisors, Cole Capital Partners, CCPT I Advisors, CCPT II Advisors, Cole Corporate Income Advisors, CACI Advisors and CARI Advisors.Prior to joining Cole Real Estate Investments in November 2010, Mr. Sabshon served as managing partner and chief investment officer of EndPoint Financial LLC, an advisory firm providing acquisition and finance advisory services to equity investors, from 2008 to 2010.Mr. Sabshon served as chief investment officer and executive vice president of GFI Capital Resources Group, Inc., a national owner-operator of multifamily properties, from 2007 to 2008.Prior to joining GFI, Mr. Sabshon served with Goldman Sachs & Company from 2004 to 2007 and from 1997 to 2002 in several key strategic roles, including president and chief executive officer of Goldman Sachs Commercial Mortgage Capital and head of the Insurance Client Development Group.From 2002 to 2004, Mr. Sabshon was executive director of the U.S. Institutional Sales Group at Morgan Stanley.Mr. Sabshon held various positions at Lehman Brothers Inc. from 1991 to 1997, most recently as senior vice president in the Real Estate Investment Banking Group.Prior to joining Lehman Brothers, Mr. Sabshon was an attorney in the Real Estate Structured Finance group of Skadden, Arps, Slate, Meagher & Flom LLP.Mr. Sabshon received his JD from Hofstra University School of Law and a BA from George Washington University. Redemption Requests— Uniform Commercial Code Search The following information supersedes and replaces in its entirety the second full paragraph on page 147 of the prospectus under the section captioned “Description of Shares— Share Redemption Program.” Upon receipt of a request for redemption, we may conduct a Uniform Commercial Code search to ensure that no liens are held against the shares. We will not redeem any shares subject to a lien. Any costs in conducting the Uniform Commercial Code search will be borne by us. 2 Recent Real Property Investments The following information supplements, and should be read in conjunction with, the section captioned “Prospectus Summary — Description of Real Estate Investments” beginning on page 9 of the prospectus: Description of Real Estate Investments Wholly-owned properties As of January 31, 2011, our investment portfolio consisted of 456 wholly-owned properties located in 41 states, comprising approximately 16.2 million gross rentable square feet of commercial space and approximately 11.9 million square feet of land subject to ground leases.Properties acquired between December 21, 2010 and January 31, 2011 are listed below. Property Description Type Tenant Rentable Square Feet Purchase Price Advanced Auto – Lehigh Acres, FL Automotive Parts Discount Auto Parts, LLC $ Advanced Auto – Bethel, OH Automotive Parts Advanced Stores Company, Inc. Advanced Auto – Crestwood, KY Automotive Parts Advanced Stores Company, Inc. Advanced Auto – Hillview, KY Automotive Parts Advanced Stores Company, Inc. CVS – Gainesville, TX Drugstore CVS Pharmacy, Inc. Falcon Valley – Lenexa, KS Shopping Center Various Red Oak Village – San Marcos, TX Shopping Center Various O’Reilly Auto Parts – Christianburg, VA Automotive Parts O’Reilly Automotive, Inc. O’Reilly Auto Parts – Highlands, TX Automotive Parts O’Reilly Automotive, Inc. O’Reilly Auto Parts – San Antonio, TX Automotive Parts O’Reilly Automotive, Inc. Best Buy – Pineville, NC Specialty Retail Best Buy Co., Inc. Walgreens – Fayetteville, NC Drugstore Walgreen Co. Stripes – Portales, NM Convenience Store Stripes LLC Stripes – Fort Stockton, TX Convenience Store Stripes LLC Advanced Auto – Bedford, IN Automotive Parts Advanced Stores Company, Inc. Staples – Pensacola, FL Office Supply Staples the Office Superstore East, Inc. CVS – Dover, DE Drugstore CVS 75393 DE, LLC — Hanesbrands – Rural Hall, NC Distribution Hanesbrands Inc. O’Reilly – Houston, TX Automotive Parts O’Reilly Automotive, Inc. O’Reilly – Ravenna, OH Automotive Parts O’Reilly Automotive, Inc. Albertson’s – Las Cruces, NM Grocery Albertson’s LLC Pinehurst Square West – Bismarck, ND Shopping Center Various Family Fare Supermarket – Battle Creek, MI Grocery Family Fare, LLC $ Excludes square feet subject to any ground leases. 3 The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Real Property Investments” beginning on page 99 of the prospectus: Real Property Investments We engage in the acquisition and ownership of commercial properties throughout the United States.We invest primarily in retail and other income-producing commercial properties located throughout the United States. Wholly-owned properties As of January 31, 2011, we, through separate wholly-owned limited liability companies and limited partnerships, owned a 100% fee simple interest in 456 properties located in 41 states, consisting of approximately 16.2 million gross rentable square feet of commercial space and approximately 11.9 million square feet of land subject to ground leases.The properties generally were acquired through the use of proceeds from our ongoing public offerings of our common stock and mortgage notes payable. The following table summarizes properties acquired between December 21, 2010 and January 31, 2011 in order of acquisition date: Property Description Date Acquired Year Built Purchase Price Fees Paid to Sponsor (1) Initial Yield (2) Average Yield (3) Physical Occupancy Advanced Auto – Lehigh Acres, FL December 21, 2010 $ $ 8.05% 8.05% 100% Advanced Auto – Bethel, OH December 22, 2010 8.15% 8.15% 100% Advanced Auto – Crestwood, KY December 22, 2010 8.05% 8.05% 100% Advanced Auto – Hillview, KY December 22, 2010 8.08% 8.08% 100% CVS – Gainesville, TX December 23, 2010 8.25% 8.25% 100% Falcon Valley – Lenexa, KS December 23, 2010 8.36% 8.36% 100% Red Oak Village – San Marcos, TX December 23, 2010 2006 - 2008 7.55% 7.69% 88% O’Reilly Auto Parts – Christianburg, VA December 23, 2010 8.00% 8.25% 100% O’Reilly Auto Parts – Highlands, TX December 23, 2010 8.00% 8.24% 100% O’Reilly Auto Parts – San Antonio, TX December 23, 2010 8.00% 8.24% 100% Best Buy – Pineville, NC December 28, 2010 8.13% 8.42% 100% Walgreens – Fayetteville, NC December 30, 2010 7.30% 7.30% 100% Stripes – Portales, NM December 30, 2010 9.00% 10.44% 100% Stripes – Fort Stockton, TX December 30, 2010 9.00% 10.44% 100% Advanced Auto – Bedford, IN January 4, 2011 8.25% 8.44% 100% Staples – Pensacola, FL January 6, 2011 7.70% 7.70% 100% CVS – Dover, DE January 7, 2011 N/A (4) 7.25% 7.25% 100% Hanesbrands – Rural Hall, NC January 10, 2011 8.53% 9.44% 100% O’Reilly – Houston, TX January 13, 2011 8.00% 8.25% 100% O’Reilly – Ravenna, OH January 25, 2011 8.03% 8.19% 100% Albertson’s – Las Cruces, NM January 28, 2011 7.16% 8.31% 100% Pinehurst Square West – Bismarck, ND January 28, 2011 8.63% 9.03% 100% Family Fare Supermarket – Battle Creek, MI January 31, 2011 8.35% 8.35% 100% $ $ 4 Fees paid to sponsor are payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition.For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page70 of the prospectus. Initial yield is calculated as the current annualized rental income for the in-place leases at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. Average yield is calculated as the average annual rental income, adjusted for any rent incentives, for the in-place leases over the non-cancellable lease term at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. Subject to a ground lease and therefore year built is not applicable. 5 Wholly-owned properties The following table sets forth the principal provisions of the lease term for the major tenants at the wholly-owned properties listed above: Property Number of Tenants Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) Advanced Auto – Lehigh Acres 1 Discount Auto Parts, LLC 100% 3/5 yr. $ $ 12/21/2010 5/31/2023 Advanced Auto – Bethel, OH 1 Advanced Stores Company, Inc. 100% 3/5 yr. 12/22/2010 6/30/2023 Advanced Auto – Crestwood, KY 1 Advanced Stores Company, Inc. 100% 3/5 yr. 12/22/2010 10/31/2024 Advanced Auto – Hillview, KY 1 Advanced Stores Company, Inc. 100% 3/5 yr. 12/22/2010 7/31/2024 CVS – Gainesville, TX 1 CVS Pharmacy, Inc. 100% 4/5 yr. 12/23/2010 10/27/2023 Falcon Valley – Lenexa, KS 1 Associated Wholesale Grocers, Inc. 89% 4/5 yr. 12/23/2010 9/30/2028 Red Oak Village – San Marcos, TX 1 Ross Dress For Less, Inc. 17% 5/5 yr. 12/23/2010 1/31/2018 1 Best Buy Stores, LP 17% 4/5 yr. 12/23/2010 1/31/2013 2/1/2013 1/31/2018 1 Marmaxx Operating Corp. 16% 4/5 yr. 12/23/2010 10/31/2016 1 Bed Bath & Beyond Inc. 13% 3/5 yr. 12/23/2010 1/31/2017 1 Petsmart, Inc. 11% 6/5 yr. 12/23/2010 1/31/2012 2/1/2012 1/31/2017 O’Reilly Auto Parts – Christianburg, VA 1 O’Reilly Automotive, Inc. 100% 4/5 yr. 12/23/2010 7/31/2020 8/1/2020 7/31/2030 O’Reilly Auto Parts – Highlands, TX 1 O’Reilly Automotive, Inc. 100% 4/5 yr. 12/23/2010 11/19/2020 11/20/2020 11/19/2030 O’Reilly Auto Parts – San Antonio, TX 1 O’Reilly Automotive, Inc. 100% 4/5 yr. 12/23/2010 11/30/2020 12/1/2020 11/30/2030 Best Buy – Pineville, NC 1 Best Buy Co., Inc. 100% 4/5 yr. 12/28/2010 2/10/2023 Walgreens – Fayetteville, NC 1 Walgreen Co. 100% 10/5 yr. 12/30/2010 10/31/2034 Stripes – Portales, NM 1 Stripes LLC 100% 4/5 yr. 12/30/2010 12/31/2030 Stripes – Fort Stockton, TX 1 Stripes LLC 100% 4/5 yr. 12/30/2010 12/31/2030 Advanced Auto – Bedford, IN 1 Advanced Stores Company, Inc. 100% 3/5 yr. 1/4/2011 3/31/2017 4/1/2017 3/31/2022 6 Property Number of Tenants Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) Staples – Pensacola, FL 1 Staples The Office Superstore East, Inc. 100% 4/5 yr. $ $ 1/15/2011 1/31/2021 CVS – Dover, DE 1 CVC 75393 DE, LLC — 100% 5/5 yr. 1/7/2011 1/31/2035 Hanesbrands – Rural Hall, NC 1 Hanesbrands Inc. 100% 1/10 yr. 1/10/2011 1/5/2022 O’Reilly – Houston, TX 1 O’Reilly Automotive, Inc. 100% 4/5 yr. 1/13/2011 8/20/2020 8/21/2020 8/20/2030 O’Reilly – Ravenna, OH 1 O’Reilly Automotive, Inc. 100% 5/5 yr. 1/25/2011 1/7/2021 1/8/2021 1/7/2026 Albertson’s – Las Cruces, NM 1 Albertson’s LLC 100% 6/5 yr. 1/28/2011 1/31/2031 Pinehurst Square West – Bismarck, ND 1 Best Buy Stores, LP 43% 4/5 yr. 1/28/2011 1/31/2016 1 Petsmart, Inc. 26% 5/5 yr. 1/28/2011 1/31/2011 2/1/2011 1/31/2016 1 Dollar Tree Stores, Inc. 14% 2/5 yr. 1/28/2011 1/31/2011 2/1/2011 1/31/2016 Family Fare Supermarket – Battle Creek, MI 1 Family Fare, LLC 46,625 100% 5/5 yr. 1/31/2011 9/30/2030 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of their respective property. Represents number of renewal options and the term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. The annual base rent under the lease increases every five years by approximately 3% of the then-current annual base rent. The annual base rent under the lease increases every five years by the lesser of two times the cumulative percentage increase in the Consumer Price Index over the preceding five-year period or 10%. Subject to a ground lease. The annual base rent under the lease increases each year by approximately 2% of the then-current annual base rent. The annual base rent under the lease increases every five years by 10% of the then-current annual base rent. 7 Placement of Debt on Certain Real Property Investments The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Placement of Debt on Certain Real Property Investments” beginning on page 119 of the prospectus: Wholly-owned properties We obtained or assumed the following mortgage notes in connection with certain acquired wholly-owned assets: Property Lender Fixed Rate Loan Amount Fixed Interest Rate Loan Date Maturity Date Best Buy – Pineville, NC Key Bank, N.A. $ 6.00% 12/28/2010 3/1/2013 Various (1) Jackson National Life Insurance Company 4.50% 1/18/2011 2/1/2018 $ The loan is secured by two single-tenant and three mulit-tenant commercial properties that we own through our subsidiaries with an aggregate purchase price of approximately $47.9 million. The mortgage notes are generally non-recourse to us and CCPT III OP, but both we and CCPT III OP are liable for customary non-recourse carveouts. The mortgage notes may generally be prepaid subject to meeting certain requirements and payment of a prepayment premium as specified in the respective loan agreement. In the event a mortgage note is not paid off on the maturity date, the mortgage loans include default provisions. Upon the occurrence of an event of default, interest on the mortgage notes will accrue at an annual default interest rate equal to the lesser of (a) the maximum rate permitted by applicable law, or (b) the then-current interest rate plus 5.00%. In connection with the mortgage notes above, we paid our advisor aggregate financing coordination fees equal to approximately $295,000. Tenant Lease Expirations Wholly-owned properties The following table sets forth lease expirations of our wholly-owned properties, as of January 31, 2011, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the Total Annual Base Rent column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Year Ending December31, Number of Leases Expiring Approx. Square Feet Expiring Total Annual Base Rent % of Total Annual Base Rent 19 $ % 41 % 32 % 22 % 20 % 20 % 22 % 31 % 34 % 15 % 15 % $ % 8 Depreciable Tax Basis Wholly-owned and joint venture properties For federal income tax purposes, the aggregate depreciable basis in the wholly-owned properties noted above is approximately $117.1 million. When we calculate depreciation expense for federal income tax purposes, we depreciate buildings and improvements over a 40-year recovery period using a straight-line method and a mid-month convention and depreciate furnishings and equipment over a twelve-year recovery period. The preliminary depreciable basis in the properties noted above is estimated, as of January 31, 2011, as follows: Wholly-owned Property Depreciable Tax Basis Advanced Auto – Lehigh Acres, FL $ Advanced Auto – Bethel, OH Advanced Auto – Crestwood, KY Advanced Auto – Hillview, KY CVS – Gainesville, TX Falcon Valley – Lenexa, KS Red Oak Village – San Marcos, TX O’Reilly Auto Parts – Christianburg, VA O’Reilly Auto Parts – Highlands, TX O’Reilly Auto Parts – San Antonio, TX Best Buy – Pineville, NC Walgreens – Fayetteville, NC Stripes – Portales, NM Stripes – Fort Stockton, TX Advanced Auto – Bedford, IN Staples – Pensacola, FL CVS – Dover, DE — Hanesbrands – Rural Hall, NC O’Reilly – Houston, TX O’Reilly – Ravenna, OH Albertson’s – Las Cruces, NM Pinehurst Square West – Bismarck, ND Family Fare Supermarket – Battle Creek, MI $ Depreciable basis excludes any ground leases. Cole Realty Advisors, an affiliate of our advisor, has the sole and exclusive right to manage, operate, lease and supervise the overall maintenance of the properties listed above.In accordance with the property management agreement, we may pay Cole Realty Advisors (i) up to 2% of gross revenues from our single tenant properties and (ii) up to 4% of gross revenues from our multi-tenant properties.We currently have no plan for any renovations, improvements or development of the properties listed above and we believe the properties are adequately insured.We intend to obtain adequate insurance coverage for all future properties that we acquire. 9 Potential Real Property Investments Our advisor has identified certain properties as potential suitable investments for us.The acquisition of each such property is subject to a number of conditions.A significant condition to acquiring any one of these potential acquisitions is our ability to raise sufficient proceeds in this offering to pay all or a portion of the purchase price.An additional condition to acquiring these properties may be securing debt financing to pay the balance of the purchase price.Such financing may not be available on acceptable terms or at all. Our evaluation of a property as a potential acquisition, including the appropriate purchase price, may include our consideration of a property condition report; unit-level store performance; property location, visibility and access; age of the property, physical condition and curb appeal; neighboring property uses; local market conditions, including vacancy rates; area demographics, including trade area population and average household income; neighborhood growth patterns and economic conditions; and the presence of demand generators. We decide whether to acquire each property generally based upon: • satisfaction of the conditions to the acquisition contained in the contract; • no material adverse change occurring relating to the property, the tenant or in the local economic conditions; • our receipt of sufficient net proceeds from the offering of our common stock to the public and financing proceeds to make the acquisition; and • our receipt of satisfactory due diligence information including the appraisal, environmental reports and tenant and lease information. Other properties may be identified in the future that we may acquire prior to or instead of these properties.Due to the considerable conditions that must be satisfied in order to acquire these properties, we cannot make any assurances that the closing of these acquisitions is probable.The properties currently identified are listed below.The respective seller of each property is an unaffiliated third party. Property Expected Acquisition Date Approximate Purchase Price Approximate Fees Paid to Sponsor (1) Lowe’s – Denver, CO February 2011 $ $ Lowe’s – Columbia, SC February 2011 Best Buy – Marquette, MI February 2011 $ $ Approximate fees paid to sponsor represent amounts payable to an affiliate of our advisor for acquisition fees in connection with the property acquisition. 10 The potential property acquisitions are subject to net leases, pursuant to which each tenant is required to pay substantially all operating expenses and capital expenditures in addition to base rent. Property Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Lowe’s – Denver, CO Lowe’s HIW, Inc. — 100% Lowe’s – Columbia, SC Lowe’s Home Centers, Inc. — 100% Best Buy – Marquette, MI Best Buy Stores, LP 100% Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. Excludes square feet subject to any ground leases. The table below provides leasing information for the major tenants at each property: Property Number of Tenants Major Tenants (1) Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) Lowe’s – Denver, Co 1 Lowe’s HIW, Inc. 4/5 yr. $ $ 3/5/2010 3/4/2020 3/5/2020 3/4/2030 Lowe’s – Columbia, SC 1 Lowe’s Home Centers, Inc. 2/10 yr., 1/5 yr. 8/25/2005 8/24/2030 Best Buy – Marquette, MI 1 Best Buy Stores, LP 5/5 yr. 11/1/2010 11/30/2015 12/1/2015 11/30/2020 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. Represents number of renewal options and the term of each option. Represents lease term beginning with the current rent period through the end of the non-cancellable lease term. The base rent per square foot is based on the square footage of the land parcel as the property is subject to a ground lease. The annual base rent under the lease increases every ten years by 10% of the then-current annual base rent. We expect to purchase the properties with proceeds from our ongoing public offering of common stock and available debt proceeds.We may use the properties as collateral in future financings. 11
